a negligence action to recover damages for personal injuries, etc., plaintiffs appeal from an order of the Supreme Court, Orange County, entered April 19, 1976, which denied their motion for a special preference, with leave to renew upon an affidavit of a physician to the effect that plaintiff Bernard Brenton is unable to work as a result of the accident. Order modified by deleting therefrom all of the words following "is hereby denied” and substituting therefor the following: "with leave to renew upon proof of indigency, including the fact that plaintiff Bernard Brenton is unable to work”. As so modified, order affirmed, without costs or disbursements. Plaintiff Bernard Brenton must establish that the interests of justice *572will be served by an early trial, but he is not required to establish a causal connection between his indigency and the incident which gave rise to the cause of action (see Matheson v Joy-Kar Taxi, 32 AD2d 544; cf. Biengardo v Ter Bush, 54 AD2d 570). Martuscello, Acting P. J., Latham, Margett, Rabin and Hawkins, JJ., concur.